Bell, Chief Judge.
1. In Case No. 48280, appellant filed an affidavit and bond for garnishment averring that it had a judgment against the defendant, Betty Tarpley, and caused a summons of garnishment to be served on the appellee-garnishee, Uniroyal. The defendant then filed an affidavit of illegality. The garnishee did not answer. The trial court then entered an order stating that an affidavit of illegality cannot be filed to go behind the judgment previously against defendant and rendered a judgment against the appellee-garnishee. Garnishee moved to set aside the judgment. The trial court granted the motion on March 22,1973, allowed the garnishee 30 days to answer and stayed until further order all other proceedings insofar as it concerns Uniroyal. Appellant appeals from this judgment. Subsequent to the docketing of this case, the appellant filed an "Amendment to Notice of Appeal.” The amendment directed certain pleadings and another order of the trial court be sent to this court, all filed and entered subsequent to the judgment from which this appeal was taken. An original notice of appeal may only be amended in order to correct an error in the original. Ga. L. 1972, pp. 624, 625. As this amendment does not purport to correct an error, the additional record cannot be considered. Therefore, since the *782judgment appealed from is not final as the matter is obviously still pending below, and since no certificate for immediate review was issued, the appeal is premature and must be dismissed.
Argued July 2, 1973
Decided September 6, 1973
Rehearing denied October 3, 1973
J. Sidney Lanier, for appellant.
Thompson & Broadfoot, H. Dale Thompson, Dubignion Douglas, for appellees.
2. Case No. 48279. After obtaining the judgment against the garnishee, Uniroyal, in No. 48280, appellant commenced another garnishment proceeding based upon the judgment obtained against Uniroyal, and caused summons of garnishment to be served upon the appellee, Citizens and Southern Bank of Dublin. After the parties filed an answer and a traverse to answer, the trial court entered an order, dated March 26, 1973, in which it was recited that the judgment against Uniroyal, the purported defendant in this case, had been previously set aside and then dismissed the proceedings against appellee bank. The appellant’s enumerations of error in this case have not been supported by argument and citation of authority and thus are deemed abandoned. Its whole argument in its brief relates solely to Case No. 48280. Thus the judgment is affirmed.

Appeal dismissed in No. 48280. Judgment affirmed in No. 48279.


Deen and Quillian, JJ., concur.